Rothrock, J.
I. The evidence shows that the defendant inflicted a great bodily injury upon one Barton Long. The main contention of appellant’s counsel appears to be that the evidence shows that the injury upon Long was inflicted while the defendant was lawfully acting in self-defense. The evidence, as set out in appellant’s abstract, leaves room for doubt upon that question; but an additional abstract of evidence, filed by the state, shows that the defendant entered a dwelling house with the avowed purpose of “cleaning out the ranch,” as he -expressed it, and pulled off his coat, and undertook to carry out his intention. A number •of women were present, one of whom swooned and fell on the floor, and a fight ensued between the defendant and Brown, in which the latter was severely injured. It is true that defendant claimed in his testimony as a witness that he acted in self-defense, and probably there was sufficient conflict in the evidence to authorize an instruction upon that branch ot the law. Such an instruction was asked in defendant’s behalf, and it was refused. There was no error in this ruling, because the court, on its own motion, correctly instructed the jury on that question.
II. The judgment of the court was that the defendant be imprisoned in the county jail for one year. It is suggested in argument that the term of imprisonment should be reduced. We are not disposed to interfere with the judgment. There is evidence in the record to the effect that the defendant claims to be “a fighter,” and that “he had a good many fights in a year,” — as many as fifteen. The judgment of the district court is AFFIRMED,